     Case 4:19-cr-00147 Document 93 Filed on 12/22/20 in TXSD Page 1 of 1
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                          December 22, 2020
                    UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §
      v.                                 § CRIMINAL NO. 19-147
                                         §
CYRUS ALLEN AHSANI, and                  §
SAMAN AHSANI,                            §
                                         §
      Defendants.                        §

                                     ORDER

      The Court has considered the unopposed motion for continuance. Based on
the representations made in the motion, the Court finds that the ends of justice are
served by granting a continuance.

      The motion for continuance is therefore GRANTED. The following
deadlines shall govern the disposition of this case:

      PSR shall be filed by                    July 1, 2021
                                             ____________________

      Objections to the PSR or Statement
      of No Objection shall be filed by    July 19, 2021
                                         ____________________

      Final PSR with any addendum
      shall be filed by                         September 7, 2021
                                             ____________________

                                  September 13
      Sentencing is now set on ____________________,          
                                                     2021 at ______DP.


                                       ____ day of 'HFHPEHU, 2020.
      SIGNED at Houston, Texas, on the 22nd


                                       __________________________________
                                       HONORABLE VANESSA D. GILMORE
                                       U.S. DISTRICT COURT JUDGE
